Case 1:19-cr-00869-ER Document 108-5 Filed 09/10/21 Page 1 of 2




               Exhibit E
SEC Form 4                          Case 1:19-cr-00869-ER Document 108-5 Filed 09/10/21 Page 2 of 2
              FORM 4                               UNITED STATES SECURITIES AND EXCHANGE COMMISSION
                                                                                               Washington, D.C. 20549
                                                                                                                                                                                             OMB APPROVAL

      Check this box if no longer subject to              STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                               OMB Number:                     3235-0287
      Section 16. Form 4 or Form 5                                                                                                                                                   Estimated average burden
      obligations may continue. See                                                                                                                                                  hours per response:                   0.5
      Instruction 1(b).                                               Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                             or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person*                                    2. Issuer Name and Ticker or Trading Symbol                                  5. Relationship of Reporting Person(s) to Issuer

 COLE NEIL                                                                  ICONIX BRAND GROUP, INC. [ ICON ]                                            (Check all applicable)
                                                                                                                                                                X      Director                         10% Owner
                                                                                                                                                                       Officer (give title              Other (specify
                                                                                                                                                                X      below)                           below)
 (Last)                  (First)                  (Middle)                  3. Date of Earliest Transaction (Month/Day/Year)
 C/O ICONIX BRAND GROUP, INC.                                               10/31/2014                                                                                              See Remarks
 1450 BROADWAY
                                                                            4. If Amendment, Date of Original Filed (Month/Day/Year)                     6. Individual or Joint/Group Filing (Check Applicable
(Street)                                                                                                                                                 Line)

 NEW YORK                NY                       10018                                                                                                         X      Form filed by One Reporting Person
                                                                                                                                                                       Form filed by More than One Reporting
                                                                                                                                                                       Person
 (City)                  (State)                  (Zip)

                                                Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                                2. Transaction         2A. Deemed           3.              4. Securities Acquired (A) or             5. Amount of            6. Ownership       7. Nature of
                                                               Date                   Execution Date,      Transaction     Disposed Of (D) (Instr. 3, 4 and 5)       Securities              Form: Direct       Indirect
                                                               (Month/Day/Year)       if any               Code (Instr.                                              Beneficially            (D) or Indirect    Beneficial
                                                                                      (Month/Day/Year)     8)                                                        Owned Following         (I) (Instr. 4)     Ownership
                                                                                                                                                                     Reported                                   (Instr. 4)
                                                                                                                                           (A) or                    Transaction(s)
                                                                                                           Code    V       Amount                    Price
                                                                                                                                           (D)                       (Instr. 3 and 4)

Common Stock                                                     10/31/2014                                 M                200,000           A        $10            2,271,779(1)                D

Common Stock                                                     10/31/2014                                  S               200,000           D      $39.51           2,071,779(1)                D
Common Stock                                                     10/31/2014                                 M                800,000           A      $4.62            2,871,779(1)                D
Common Stock                                                     10/31/2014                                  S               800,000           D      $39.51           2,071,779(1)                D

                                                                                                                                                                                                                As
                                                                                                                                                                                                                custodian
Common Stock                                                                                                                                                               10,000                   I
                                                                                                                                                                                                                for
                                                                                                                                                                                                                children(2)
                                                                                                                                                                                                                By
Common Stock                                                                                                                                                               15,194                   I           401(k)
                                                                                                                                                                                                                Plan

                                                  Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                             (e.g., puts, calls, warrants, options, convertible securities)
1. Title of   2.             3. Transaction        3A. Deemed          4.              5. Number of      6. Date Exercisable and       7. Title and Amount          8. Price of   9. Number of      10.                11. Nature
Derivative    Conversion     Date                  Execution Date,     Transaction     Derivative        Expiration Date               of Securities                Derivative    derivative        Ownership          of Indirect
Security      or Exercise    (Month/Day/Year)      if any              Code (Instr.    Securities        (Month/Day/Year)              Underlying                   Security      Securities        Form:              Beneficial
(Instr. 3)    Price of                             (Month/Day/Year)    8)              Acquired (A)                                    Derivative Security          (Instr. 5)    Beneficially      Direct (D)         Ownership
              Derivative                                                               or Disposed                                     (Instr. 3 and 4)                           Owned             or Indirect        (Instr. 4)
              Security                                                                 of (D) (Instr.                                                                             Following         (I) (Instr. 4)
                                                                                       3, 4 and 5)                                                                                Reported
                                                                                                                                                                                  Transaction(s)
                                                                                                                                                    Amount                        (Instr. 4)
                                                                                                                                                    or
                                                                                                         Date             Expiration                Number
                                                                       Code    V       (A)   (D)         Exercisable      Date         Title        of Shares

Right to
Buy                                                                                                                                    Common
(common
                 $4.62             10/31/2014                           M                    800,000     03/29/2005       03/29/2015
                                                                                                                                        Stock       800,000           $0.00              0               D
stock)

Right to
Buy                                                                                                                                    Common
(common
                  $10              10/31/2014                           M                    200,000     12/28/2005       12/28/2015
                                                                                                                                        Stock       200,000           $0.00              0               D
stock)

Explanation of Responses:
1. Includes 1,181,684 unissued shares underlying RSUs that were granted to the reporting person pursuant to the terms of his 2008 employment agreement with the issuer and a related RSU Agreement.
2. The filing of the Statement shall not be construed to mean that the reporting person is, for purposes of Section 16 of the Securities and Exchange Act of 1934 (as amended), the beneficial owner of the common
stock. These shares of common stock represent 10,000 shares owned by one of the reporting person's children.
Remarks:
CEO and President
                                                                                                                                   /s/ Neil Cole                                  11/04/2014
                                                                                                                                   ** Signature of Reporting Person
                                                                                                                                                 Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
